Pee Oueiam.
We see no error in the judgment of the court below. The allegations of plaintiff’s complaint and his prayer for relief we think are so general and indefinite that under our most liberal practice plaintiff is not entitled to an issue as to the question of valuable improve- • ments. The principle invoked by plaintiff is well settled in Pass v. Brooks, 125 N. C., 129; S. c., 127 N. C., 119, and the more recent case of Insurance Co. v. Cordon, 208 N. C., 723. The pleadings of plaintiff and the theory upon which the case was heard in the court below does not now permit plaintiff to invoke the well settled principle in the above cited cases.
The judgment of the court below is
Affirmed.